Case 19-15200-elf      Doc 45     Filed 03/16/21 Entered 03/16/21 11:41:09          Desc Main
                                  Document      Page 1 of 1



                   UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:        JOSEPH A. MARKO                       :      Chapter 13
              CARRIE MARKO,                         :
                                                    :
                             Debtor                 :      Bky. No. 19-15200 ELF

                                       O R D E R
       AND NOW, in light of the filing and grant of a Motion for Relief from the Automatic

Stay filed by co-Debtor Carrie Marko for the purpose of proceeding in a divorce action against

co-Debtor Joseph A. Marko, it is hereby ORDERED that

1. A telephonic hearing is scheduled on March 30, 2021, at 1:00 p.m. to consider whether

   present bankruptcy counsel, Brad J. Sadek, can continue to represent both Debtors in this

   bankruptcy case.

2. Debtor’s counsel SHALL APPEAR at the hearing.




Date: March 16, 2021
                                      ERIC L. FRANK
                                      U.S. BANKRUPTCY JUDGE
